Exhibit 77(q) Exhibits (a)(1)Certificate of Amendment effective January 26, 2009 of Declaration of Trust and Redesignation of Series (ING LargeCap Growth Fund to ING Growth Opportunities Fund) – Filed herein. (a)(2)Unanimous Written Consent dated January 30, 2009 regarding fixing the number of Trustees comprising the Board at 10 members – Filed herein. (a)(3)Abolition of Series of Shares of Beneficial Interest for ING Financial Services Fund and ING Fundamental Research Fund dated February 9, 2009 – Filed herein. (a)(4)Certificate of Amendment effective April 22, 2009 of Declaration of Trust and Redesignation of Series (ING Principal Protection Fund IX to ING LargeCap Equity Fund IX) – Filed as an Exhibitto Post-Effective Amendment No.99 to the Registrant’s Registration Statement on FormN-1A filed on April 15, 2009 and incorporated herein by reference. (e)(1)Interim Sub-Advisory Agreement dated January 26, 2009 between ING Investments, LLC and ING Investment Management Co. regarding ING Growth Opportunities Fund – Filed herein.
